09-4149-pr
         Thompson v. Grey


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 20 th day of July, two thousand and                                    ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,
10                         Judge. *
11
12
13
14       PAUL THOMPSON,
15
16                                               Appellant,
17
18                       -v.-                                                   09-4149-pr
19
20       DETECTIVE TIMOTHY GREY, et al.,
21
22                                               Appellees. **
23
24
25




                 *
                 The Honorable Richard W. Goldberg, of the United States Court of
         International Trade, sitting by designation.

                 **
                  The Clerk of the Court is respectfully directed to amend the official
         caption as set forth above.
 1   FOR APPELLANT:    PAUL THOMPSON, pro se, Comstock, NY.
 2
 3   FOR APPELLEE:     LARRY A. SONNENSHEIN and SHLOMIT AROUBAS,
 4                     for Michael A. Cardozo, Corporation
 5                     Counsel of the City of New York, New
 6                     York, NY.
 7
 8        Appeal from an August 26, 2009 judgment of the United
 9   States District Court for the Eastern District of New York
10   (Weinstein, J.).
11
12       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

13   AND DECREED that the judgment of the United States District

14   Court for the Eastern District of New York be AFFIRMED.

15       Appellant appeals, pro se, from a judgment of the

16   United States District Court for the Eastern District of New

17   York, which granted appellees’ motion to dismiss his

18   complaint brought pursuant to 42 U.S.C. § 1983.     Appellant’s

19   complaint alleged violations under the Sixth and Fourteenth

20   Amendments, as well as allegations of false arrest and

21   malicious prosecution.   We assume the parties’ familiarity

22   with the underlying facts, the procedural history, and the

23   issues presented for review.

24       Upon a de novo review of the record, “construing the

25   complaint liberally, accepting all factual allegations in

26   the complaint as true, and drawing all reasonable

27   inferences” in favor of the appellant, Chambers v. Time

28   Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002), we conclude

                                    2
1    that the district court properly dismissed all of

2    appellant’s claims. 1

3        As the district court properly recognized, there is no

4    cause of action for the state’s failure to prosecute another

5    person under section 1983.   Thompson v. Grey, No. 08 Civ.

6    4499 (JBW), 2009 WL 2707397, at *2 (E.D.N.Y. Aug. 26, 2009)

7    (citing Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)).

8    Appellant’s false arrest and malicious prosecution claims

9    also fail.   See Heck v. Humphrey, 512 U.S. 477, 487 (1994).

10       We have considered all of appellant’s contentions on

11   appeal, and find them to be without merit.   Therefore, for

12   substantially the reasons stated by the district court, the

13   judgment of the district court is hereby AFFIRMED.

14
15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe, Clerk
17
18




         1
           On appeal, appellant does not challenge the district
     court’s dismissal of his claim against the Corporation
     Counsel of the City of New York or the Richmond County
     District Attorney’s Office. We therefore deem those claims
     abandoned. LoSacco v. City of Middletown, 71 F.3d 88, 92-93
     (2d Cir. 1995).

                                   3